 
SUBSCRIPTION AGREEMENT



ENHANCE SKIN PRODUCTS INC.


Please review, sign on page S-1, and return to:


ENHANCE SKIN PRODUCTS INC.
695 South Colorado Boulevard, Suite 480
Denver, Colorado 80246



--------------------------------------------------------------------------------



SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of August 14,
2008, by and among Enhance Skin Products Inc., a Nevada corporation (the
“Company”), and the purchasers identified on the signature pages hereto (each a
“Purchaser” and collectively the “Purchasers”); and
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined below), and Rule 506
promulgated thereunder, the Company desires to issue and sell to the Purchasers,
and each Purchaser, severally and not jointly, desires to purchase from the
Company, up to an aggregate of $1,500,000 of Units of the Company’s Common Stock
and Warrants, as more fully described in this Agreement;
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agrees
as follows:
 
ARTICLE I.
DEFINITIONS
 
1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings
indicated in this Section 1.1:
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144. With respect to
a Purchaser, any investment fund or managed account that is managed on a
discretionary basis by the same investment manager as such Purchaser will be
deemed to be an Affiliate of such Purchaser.
 
“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday or a day on which banking institutions in the State of
New York are authorized or required by law or other governmental action to
close.
 
“Closing” means the closing of the purchase and sale of the Units pursuant to
Section 2.2.
 
“Closing Date” means the date of a Closing.
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, $0.001 par value per
share, and any securities into which such common stock may hereafter be
reclassified.
 
“Material Adverse Effect” shall have the meaning ascribed to such term in
Section 3.1(b).
 
“Maximum Offering Amount” shall have the meaning ascribed to such term in
Section 2.1.
 
“Per Unit Purchase Price” means $2.00 per Unit, subject to adjustment for
reverse and forward stock splits, stock dividends, stock combinations and other
similar transactions of the Common Stock that occur after the date of this
Agreement.


--------------------------------------------------------------------------------



“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Purchase Agreement” shall have the meaning ascribed to such term in Section
3.1(g).
 
“Rule 144,” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rules may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Securities” means the Units, the Shares, the Warrants and the Warrant Shares.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Shares” means the shares of Common Stock issued or issuable to each Purchaser
pursuant to this Agreement other than the shares of Common Stock issuable
pursuant to Section 4.9.
 
“Subscription Amount” means, as to each Purchaser and the Closing, the amounts
set forth below such Purchaser’s signature block on the signature page hereto,
in United States dollars and in immediately available funds.
 
“Transaction Documents” means this Agreement, the Warrants and any other
documents or agreements executed in connection with the transactions
contemplated hereunder.
 
“Units” means the units of the Company, each consisting of two shares of Common
Stock and one Warrant.
 
“Warrants” means the Common Stock Purchase Warrants, in the form of Exhibit A,
issuable to the Purchasers at the Closing, exercisable as set forth therein and
at an exercise price equal to $1.40 per share, subject to adjustment therein.
 
“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.
 
ARTICLE II.
PURCHASE AND SALE
 
2.1 Purchase and Sale. At the Closing (as defined below), the Purchasers shall
purchase, severally and not jointly, and the Company shall issue and sell, in
the aggregate, up to $1,500,000 (the “Maximum Offering Amount”) of Units. Each
Purchaser shall purchase from the Company, and the Company shall issue and sell
to each Purchaser, a number of Units equal to such Purchaser’s Subscription
Amount divided by the Per Unit Purchase Price.
 
2.2 Closing. The Closing (the “Closing”) is expected to be on the date hereof.
 
(a) Upon satisfaction of the conditions set forth in Section 2.3, the Closing
shall occur at the offices of the Company, or such other location as the parties
shall mutually agree.


--------------------------------------------------------------------------------



(b) Purchaser understands and acknowledges that this Agreement is part of a
proposed placement by the Company of up to the Maximum Offering Amount. No
minimum amount of Securities must be sold before a Closing may take place.
 
2.3 Closing Conditions.
 
(a) At Closing, the Company shall deliver or cause to be delivered to each
Purchaser the following:
 
(i) this Agreement duly executed by the Company;
 
(ii) certificates evidencing the number of Shares and Warrants equal to such
Purchaser’s Subscription Amount divided by the Per Unit Purchase Price,
registered in the name of such Purchaser; and
 
(b) At or prior to the Closing each Purchaser shall deliver or cause to be
delivered to the Company the following:
 
(i) this Agreement duly executed by such Purchaser; and
 
(ii) such Purchaser’s Subscription Amount by wire transfer or check to the
account of the Company.
 
(c) All representations and warranties of the other party contained herein shall
remain true and correct as of the Closing Date.
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1 Representations and Warranties of the Company. Except as set forth in the
SEC Reports or under the corresponding section of the Disclosure Schedules
delivered concurrently herewith, the Company hereby makes the following
representations and warranties as of the date hereof and as of the Closing Date
to each Purchaser:
 
(a) Organization and Qualification. The Company is an entity duly incorporated
or otherwise organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or organization (as applicable), with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted. The Company is not in violation of
any of the provisions of its certificate or articles of incorporation, bylaws or
other organizational or charter documents. The Company is duly qualified to
conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not
have or reasonably be expected to result in (i) a material adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material adverse effect on the results of operations, assets, business or
financial condition of the Company and the Subsidiaries, taken as a whole, or
(iii) adversely impair the Company’s ability to perform in any material respect
on a timely basis its obligations under any Transaction Document (any of (i),
(ii) or (iii), a “Material Adverse Effect”).


--------------------------------------------------------------------------------



(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
thereunder. The execution and delivery of each of the Transaction Documents by
the Company and the consummation by it of the transactions contemplated thereby
have been duly authorized by all necessary action on the part of the Company and
no further action is required by the Company in connection therewith. Each
Transaction Document has been (or upon delivery will have been) duly executed by
the Company and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally and (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies.
 
(c) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of the Company’s certificate or articles of incorporation, bylaws or
other organizational or charter documents, or (ii) conflict with, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
debt or otherwise) or other understanding to which the Company is a party or by
which any property or asset of the Company is bound or affected, or (iii) result
in a violation of any law, rule, regulation, order, judgment, injunction, decree
or other restriction of any court or governmental authority to which the Company
is subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company is bound or affected; except in the
case of each of clauses (ii) and (iii), such as would not have or reasonably be
expected to result in a Material Adverse Effect.
 
(d) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
(a) such as have already been obtained or such exemptive filings as are required
to be made under applicable securities laws and (b) such other filings as may be
required following the Closing Date under the Securities Act, the Exchange Act
and corporate law.
 
(e) Issuance of the Securities. The Securities are duly authorized and, when
issued and paid for in accordance with the Transaction Documents, will be duly
and validly issued, fully paid and nonassessable. The Company has reserved from
its duly authorized capital stock the maximum number of shares of Common Stock
issuable pursuant to this Agreement and the Warrants.
 
3.2 Representations and Warranties of the Purchasers. Each Purchaser hereby, for
itself and for no other Purchaser, represents and warrants as of the date hereof
and as of the Closing Date to the Company as follows:


--------------------------------------------------------------------------------



(a) Organization; Authority. Such Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations thereunder. The execution,
delivery and performance by such Purchaser of the transactions contemplated by
this Agreement has been duly authorized by all necessary corporate action on the
part of such Purchaser. Each Transaction Document to which it is party has been
duly executed by such Purchaser, and when delivered by such Purchaser in
accordance with terms hereof, will constitute the valid and legally binding
obligation of such Purchaser, enforceable against it in accordance with its
terms.
 
(b) Investment Intent. Such Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Securities as principal
for its own account for investment purposes only and not with a view to or for
distributing or reselling such Securities or any part thereof, has no present
intention of distributing any of such Securities and has no arrangement or
understanding with any other persons regarding the distribution of such
Securities (this representation and warranty not limiting such Purchaser’s right
to sell the Securities pursuant to the Registration Statement or otherwise in
compliance with applicable federal and state securities laws). Such Purchaser
does not have any agreement or understanding, directly or indirectly, with any
Person to distribute any of the Securities.
 
(c) Purchaser Status. At the time such Purchaser was offered the Securities, it
was, and at the date hereof it is an “accredited investor” as defined in Rule
501(a) under the Securities Act. Such Purchaser is not required to be registered
as a broker-dealer under Section 15 of the Exchange Act.
 
(d) Experience of such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.
 
(e) General Solicitation. Such Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 
(f) Access to Information. Such Purchaser acknowledges that it has reviewed the
Transaction Documents and is familiar with and understands the terms of the
Offering and has been afforded (i) the reasonable opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and the Subsidiaries
and their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment.


--------------------------------------------------------------------------------



(g) International Actions. Such Purchaser acknowledges, represents and agrees
that no action has been or will be taken in any jurisdiction outside the United
States by the Company or any other agent on behalf of such Purchaser that would
permit an offering of the Securities, or possession or distribution of offering
materials in connection with the issue of the Securities, in any jurisdiction
outside the United States. If such Purchaser is located outside the United
States, it has or will take all actions necessary for the sale of the Securities
to comply with all applicable laws and regulations in each foreign jurisdiction
in which it purchases, offers, sells or delivers Securities or has in its
possession or distributes any offering material, in all cases at its own
expense.
 
(h) Registration Required. Such Purchaser hereby covenants with the Company not
to make any sale of the Shares, the Warrants and the Warrant Shares without
complying with the provisions hereof, and such Purchaser acknowledges that the
certificates evidencing the Shares will be imprinted with a legend that
prohibits their transfer, except in accordance therewith, as set forth below:
 
THE SECURITIES EVIDENCED BY THIS CERTIFICATE MAY NOT BE OFFERED OR SOLD,
TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT (i) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, (ii) TO THE EXTENT APPLICABLE, PURSUANT TO RULE 144 UNDER THE ACT (OR
ANY SIMILAR RULE UNDER SUCH ACT RELATING TO THE DISPOSITION OF SECURITIES), OR
(iii) PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER SUCH ACT AS
EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE
SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.
 
(i) No Tax or Legal Advice. Purchaser has carefully considered and has discussed
with Purchaser’s legal, tax, accounting and financial advisors, to the extent
Purchaser has deemed necessary, the suitability of this investment and the
transactions contemplated by this Agreement for the Purchaser’s particular
federal, state, local and foreign tax and financial situation and has
independently determined that this investment and the transactions contemplated
by this Agreement are a suitable investment for Purchaser. Purchaser has relied
solely on such advisors and not on any statement or representation of the
Company or any of its agents. Such Purchaser understands that nothing in this
Agreement, any other Transaction Document or any other materials presented to
such Purchaser in connection with the purchase and sale of the Securities
constitutes legal, tax or investment advice. Purchaser understands that
Purchaser (and not the Company) shall be responsible for Purchaser’s own tax
liability that may arise as a result of this investment or the transactions
contemplated by this Agreement.


--------------------------------------------------------------------------------



(j) Placement Fee. Such Purchaser represents and warrants that, other than the
fee payable to Phoenix Alliance Corp., no finder, broker, agent, financial
advisor or other intermediary, nor any purchaser representative or any
broker-dealer acting as a broker, is entitled to any compensation in connection
with the transactions contemplated by this Agreement
 
ARTICLE IV.
UNDERSTANDINGS
 
Each Purchaser understands, acknowledges and agrees as follows:
 
4.1 No U.S. federal or state agency or any agency of any other jurisdiction has
made any findings or determinations as the fairness of the terms of the offering
for investment nor any recommendation or endorsement of the Securities or the
Company.
 
4.2 The representations, warrants and agreements of the Purchaser and the
Company contained herein shall be true and correct in all material respects on
and as of the date of the sale of the Securities as if made on and as of such
date and shall survive the execution and delivery of this Agreement and the
purchase of the Securities.
 
4.3 In making an investment decision, the Purchaser is relying on its own
examination of the Company and the terms of the offering, including the merits
and risks involved. The Securities being sold hereby have not been recommended
by any federal or state securities commission or regulatory authority.
Furthermore, the foregoing authorities have not confirmed the accuracy or
determined the adequacy of this document. Any representation to the contrary is
a criminal offense.
 
4.4 Purchaser understands that the Securities are not presently registered and
will not be registered under the Securities Act on the ground that the offering
is intended to be exempt from registration by virtue of Section 4(2) of the
Securities Act and the provisions of Regulation D promulgated thereunder, which
is in part dependent upon the truth, completeness and accuracy of the statements
made by the undersigned herein.
 
4.5 It is understood that in order not to jeopardize the offering’s exempt
status under Section 4(2) of the Securities Act and Regulation D, Purchaser may,
at the minimum, be required to fulfill the investor suitability requirements
thereunder.
 
4.6 Purchaser acknowledges that there exists no public market for the
Securities, that no public market may develop in the future and, as a result,
Purchaser acknowledges that it will be required to bear the financial risks of
this investment for an indefinite period of time.
 
4.7 Purchaser acknowledges that Phoenix Alliance Corp. shall be entitled to a
fee equal to 20% of the aggregate dollar amount of the Securities sold pursuant
to this Agreement, which fee shall be payable upon Closing from the proceeds of
this offering.


--------------------------------------------------------------------------------



ARTICLE V.
MISCELLANEOUS
 
5.1 Fees and Expenses. Except as otherwise set forth in this Agreement, each
party shall pay the fees and expenses of its advisers, counsel, accountants and
other experts, if any, and all other expenses incurred by such party incident to
the negotiation, execution, delivery and performance of this Agreement. The
Company shall pay all stamp and other taxes and duties levied in connection with
the sale of the Securities and will pay the other costs associated with the
closing and documenting this transaction.
 
5.2 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.
 
5.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section prior to 6:30 p.m. (Carson City, Nevada time) on a
Business Day, (b) the next Business Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a Business Day or later than 6:30
p.m. (Carson City, Nevada time) on any Business Day, (c) the Business Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service, or (d) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
as set forth on the signature pages attached hereto.


5.3 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and each Purchaser or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought. No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.
 
5.4 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
5.5 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser. Any Purchaser may assign
any or all of its rights under this Agreement to any Person to whom such
Purchaser assigns or transfers any Securities, provided such transferee agrees
in writing to be bound, with respect to the transferred Securities, by the
provisions hereof that apply to the “Purchasers”.
 
5.6 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.


--------------------------------------------------------------------------------



5.7 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Nevada, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in Carson City,
Nevada. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in Carson City, Nevada for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of the any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. Each party
hereto (including its affiliates, agents, officers, directors and employees)
hereby irrevocably waives, to the fullest extent permitted by applicable law,
any and all right to trial by jury in any legal proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby. If either
party shall commence an action or proceeding to enforce any provisions of a
Transaction Document, then the prevailing party in such action or proceeding
shall be reimbursed by the other party for its attorneys fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such action or proceeding.
 
5.8 Survival. The representations, warranties, agreements and covenants
contained herein shall survive for one year after the Closing.
 
5.9 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
 
5.10 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
5.11 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.


--------------------------------------------------------------------------------



5.12 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.
 
5.13 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
5.14 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under any
Transaction Document. Nothing contained herein or in any Transaction Document,
and no action taken by any Purchaser pursuant thereto, shall be deemed to
constitute the Purchasers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Purchasers are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Document. Each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose. Each
Purchaser has been represented by its own separate legal counsel in their review
and negotiation of the Transaction Documents. The Company has elected to provide
all Purchasers with the same terms and Transaction Documents for the convenience
of the Company and not because it was required or requested to do so by the
Purchasers.
 
5.15 Irrevocable Offer. Purchaser agrees that this Agreement constitutes an
irrevocable offer to purchase the Securities of the Company and that Purchaser
cannot cancel, terminate or revoke this Agreement or any agreement of Purchaser
made hereunder. This Agreement shall survive the death or legal disability of
Purchaser and shall be binding upon Purchaser’s heirs, executors, administrators
and successors.


--------------------------------------------------------------------------------



[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, Purchaser has caused this Agreement to be executed as of the
date indicated below.



[PURCHASER]
 
Address for Notice:
         
By:
         
Name:
 
Fax:
   
Title:
 
Attn:
 

 

--------------------------------------------------------------------------------

Social Security Number or Taxpayer
Identification Number


Subscription Amount: $
 
S-1

--------------------------------------------------------------------------------



Subscription Acceptance:


IN WITNESS WHEREOF, the Company has caused this Subscription Agreement to be
executed and the foregoing subscription accepted, as of the date indicated
below.



 
ENHANCE SKIN PRODUCTS INC.
 
(f/k/a/ Zeezoo Software Corp.)
     
By:
     
Name:
   
Title:

 
Date: August __, 2008


S-2

--------------------------------------------------------------------------------



EXHIBIT A

 
THIS WARRANT AND ANY SHARES ACQUIRED UPON THE EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE
TRANSFERRED, ASSIGNED OR HYPOTHECATED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SAID ACT COVERING SUCH SECURITIES, THE SALE IS MADE
IN ACCORDANCE WITH RULE 144 OR RULE 701 UNDER THE ACT OR THE COMPANY RECEIVES AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY STATING THAT SUCH SALE, TRANSFER,
ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS
DELIVERY REQUIREMENTS OF SUCH ACT.
 
ENHANCE SKIN PRODUCTS INC.
FORM OF
COMMON STOCK PURCHASE WARRANT

 
Warrant No.: ____


August __, 2008


THIS CERTIFICATE certifies that _________________________________, having an
address at ______________________________________________, or permitted
assignees is the registered holder (the “Holder”) of this Common Stock Purchase
Warrant (the “Warrant”) to purchase shares of the common stock, $.001 par value
per share (the “Common Stock”), of Enhance Skin Products Inc., a corporation
duly organized and validly existing under the laws of the State of Nevada (the
“Company”). This Warrant has been issued to the Holder in connection with the
private placement of securities offered pursuant to a subscription agreement,
dated as of August __, 2008 (together with all documents and filings attached
thereto, the “Subscription Document”).


FOR VALUE RECEIVED, the Company hereby certifies that the Holder is entitled to
purchase from the Company ____________ duly authorized, validly issued, fully
paid and non-assessable shares of Common Stock (the “Warrant Shares”) at a
purchase price per share of Common Stock equal to $1.40 (the “Warrant Price”),
and subject to the terms, conditions and adjustments set forth below in this
Warrant and in the Subscription Document. The person or entity in whose name
this Warrant is registered on the records of the Company regarding registration
and transfers of this Warrant (the “Warrant Register”) is the owner and holder
thereof for all purposes, except as described in Section 8 hereof.


1. Vesting of Warrant. This Warrant shall vest and become exercisable
immediately following the Closing (as defined in the Subscription Document).

1

--------------------------------------------------------------------------------




2.  Expiration of Warrant. This Warrant shall expire at 5:00 p.m., Nevada local
time, on August __, 2010, which is the second anniversary date of the Closing
(the "Expiration Date").


3. Required Exercise of Warrant. This Warrant must be exercised within 10
Business Days (as defined below) of written notice by the Company to the Holder
hereof that the Company has attained $2,000,000 in sales revenue. If not
exercised within such period, this Warrant will expire worthless.


4. Exercise of Warrant.


4.1   Manner of Exercise. This Warrant may only be exercised by the Holder
hereof, in accordance with the terms and conditions hereof, in whole or in part
with respect to any portion of this Warrant, into shares of Common Stock, during
normal business hours on any day other than a Saturday or a Sunday or a day on
which commercial banking institutions in Carson City, Nevada are authorized by
law to be closed (a “Business Day”) on or prior to the Expiration Date with
respect to such portion of this Warrant, by surrender of this Warrant to the
Company at its office maintained pursuant to Section 11.2(a) hereof, accompanied
by an exercise notice in substantially the form attached to this Warrant as
Exhibit A duly executed by or on behalf of the Holder together with the payment
of the Warrant Price in cash.
 
4.2 When Exercise Effective. Each exercise of this Warrant shall be deemed to
have been effected immediately prior to the close of business on the Business
Day on which this Warrant shall have been surrendered to the Company as provided
in Section 4.1 hereof (“Exercise Date”), and, at such time, the corporation,
association, partnership, organization, business, individual, government or
political subdivision thereof or a governmental agency (a “Person” or the
“Persons”) in whose name or names any certificate or certificates for shares of
Common Stock shall be issuable upon exercise as provided herein shall be deemed
to have become the holder or holders of record thereof.


4.3   Delivery of Stock Certificates. As soon as practicable after each exercise
of this Warrant, in whole or in part, and in any event within five (5) Business
Days thereafter, the Company at its expense (including the payment by it of any
applicable issue taxes) will cause to be issued in the name of and delivered to
the Holder hereof or, subject to Section 10 hereof, as the Holder (upon payment
by the Holder of any applicable transfer taxes) may direct:


(a) a certificate or certificates (with appropriate restrictive legends, as
applicable) for the number of duly authorized, validly issued, fully paid and
nonassessable shares of Common Stock to which the Holder shall be entitled upon
exercise plus, in lieu of any fractional share to which the Holder would
otherwise be entitled, all issuances of Common Stock shall be rounded up to the
nearest whole share.

2

--------------------------------------------------------------------------------




(b) in case exercise is in part only, a new Warrant of like tenor, dated the
date hereof and calling in the aggregate on the face thereof for the number of
shares of Common Stock equal to the number of shares called for on the face of
this Warrant minus the number of shares designated by the Holder upon exercise
as provided in Section 3.1 hereof (without giving effect to any adjustment
thereof).


4.4  Shares to be Fully Paid; Reservation of Shares. The Company covenants and
agrees that all shares of Common Stock which may be issued upon the exercise of
rights presented by this Warrant will, upon issuance by the Company, be validly
issued, fully paid and nonassessable, and free from preemptive rights and free
from all taxes, liens and charges with respect thereto. The Company further
covenants and agrees that, from and after the date of issuance of the Warrant
and during the period within which the rights represented by this Warrant may be
exercised, the Company will at all times have authorized, and reserve, free from
preemptive rights, out of its authorized but unissued shares of Common Stock,
solely for the purpose of effecting the exercise of this Warrant, a sufficient
number of shares of Common Stock to provide for the exercise of the rights
represented by this Warrant.


4.5  Company to Reaffirm Obligations. The Company will, at the time of each
exercise of this Warrant, upon the written request of the Holder hereof,
acknowledge in writing its continuing obligation to afford to the Holder all
rights (including without limitation any rights to registration of the shares of
Common Stock issued upon exercise) to which the Holder shall continue to be
entitled after exercise in accordance with the terms of this Warrant; provided,
however, that if the Holder shall fail to make a request, the failure shall not
affect the continuing obligation of the Company to afford the rights to such
Holder.


5.  Anti-dilution Adjustment.


5.1  Stock Dividends, Stock Splits, Etc. If the Company declares or pays a
dividend on its Common Stock payable in Common Stock or other securities, or
subdivides the outstanding Common Stock into a greater amount of Common Stock,
then upon exercise of this Warrant, for each Warrant Share acquired, Holder
shall receive, without cost to Holder, the total number and kind of securities
to which Holder would have been entitled had Holder owned the Warrant Shares of
record as of the date the dividend or subdivision occurred.


   5.2 Reclassifications, Exchange or Substitution. Upon any reclassification,
exchange, substitution, or other event that results in a change of the number
and/or class of the securities issuable upon exercise of this Warrant, Holder
shall be entitled to receive, upon exercise of this Warrant, the number and kind
of securities and property that Holder would have received for the Warrant
Shares if this Warrant had been exercised immediately before such
reclassification, exchange, substitution, or other event. The Company or its
successor shall promptly issue to Holder a new Warrant for such new securities
or other property. The new Warrant shall provide for adjustments which shall be
as nearly equivalent as may be practicable to the adjustments provided for in
this Section 4.2, including, without limitation, adjustments to the Warrant
Price and to the number of securities or property issuable upon exercise of the
new Warrant. The provisions of this Section 5.2 shall similarly apply to
successive reclassifications, exchanges, substitutions, or other events.

3

--------------------------------------------------------------------------------




5.3 Adjustments for Combinations, Etc. If the outstanding shares of Common Stock
are combined or consolidated, by reclassification or otherwise, into a lesser
number of shares, the Warrant Price shall be proportionately increased.


5.4 Merger or Consolidation. In case of any consolidation of the Company with,
or merger of the Company into any other corporation, or in the case of any sale
or conveyance of all or substantially all of the assets of the Company other
than in connection with a plan of complete liquidation of the Company, then as a
condition of such consolidation, merger or sale or conveyance, adequate
provision will be made whereby the registered holder of the Warrant will have
the right to acquire and receive upon exercise of this Warrant in lieu of the
shares of Common Stock immediately theretofore subject to acquisition upon the
exercise of this Warrant, such shares of stock, securities or assets as may be
issued or payable with respect to or in exchange for the number of shares of
Common Stock immediately theretofore subject to acquisition and receivable upon
exercise of this Warrant had such consolidation, merger or sale or conveyance
not taken place. In any such case, the Company will make appropriate provision
to insure that the provisions of this Section 5 hereof will thereafter be
applicable as nearly as may be in relation to any shares of stock or securities
thereafter deliverable upon the exercise of this Warrant.


5.5 No Fractional Shares. No fractional shares shall be issuable upon exercise
of this Warrant and the number of Warrant Shares to be issued shall be rounded
down to the nearest whole share.


6.  No Impairment. The Company will not, by amendment of its charter or through
reorganization, consolidation, merger, dissolution, sale of assets or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant but will at all times carry out all such terms and
take all such action as may be reasonably necessary or appropriate in order to
protect the rights of the holder of this Warrant against impairment.


7. Restrictions on Transfer.


7.1   Restrictive Legends. This Warrant and each Warrant issued upon transfer or
in substitution for this Warrant pursuant to Section 10, each certificate for
Common Stock issued upon the exercise of any Warrant and each certificate issued
upon the transfer of any such Common Stock shall be transferable only upon
satisfaction of the conditions specified in this Section 7 and Section 9.4. Each
of the foregoing securities shall be stamped or otherwise imprinted with a
legend reflecting the restrictions on transfer set forth in Section 9 and
Section 10.4 hereof and any restrictions required under the Securities Act of
1933, as amended (the “Act”).

4

--------------------------------------------------------------------------------




7.2  Notice of Proposed Transfer; Opinion of Counsel. Prior to any transfer of
any securities which are not registered under an effective registration
statement under the Act (“Restricted Securities”), the Holder will give written
notice to the Company of the Holder's intention to affect a transfer and to
comply in all other respects with this Section 7.2. Each notice (i) shall
describe the manner and circumstances of the proposed transfer, and (ii) shall
designate counsel for the Holder giving the notice. The Holder giving notice
will submit a copy thereof to the counsel designated in the notice. The
following provisions shall then apply:


(a) If in the opinion of counsel for the Holder reasonably satisfactory to the
Company the proposed transfer may be effected without registration of Restricted
Securities under the Act (which opinion shall state the basis of the legal
conclusions reached therein), the Holder shall thereupon be entitled to transfer
the Restricted Securities in accordance with the terms of the notice delivered
by the Holder to the Company. Each certificate representing the Restricted
Securities issued upon or in connection with any transfer shall bear the
restrictive legends required by Section 7.1 hereof.


(b) If the opinion called for in (a) above is not delivered, the Holder shall
not be entitled to transfer the Restricted Securities until either (x) receipt
by the Company of a further notice from such Holder pursuant to the foregoing
provisions of this Section 7.2 and fulfillment of the provisions of clause (a)
above, or (y) such Restricted Securities have been effectively registered under
the Act.


(c) Notwithstanding the foregoing, the restrictions imposed upon the
transferability of any of its rights to acquire Common Stock or Common Stock
issuable on the exercise of such rights do not apply to transfers from the
beneficial owner of any of the aforementioned securities to its nominee or from
such nominee to its beneficial owner, and shall terminate as to any particular
share of Common Stock when (1) such security shall have been effectively
registered under the Securities Act and sold by the holder thereof in accordance
with such registration or (2) such security shall have been sold without
registration in compliance with Rule 144 under the Securities Act, or (3) a
letter shall have been issued to the Holder at its request by the staff of the
Securities and Exchange Commission (the “SEC”) or a ruling shall have been
issued to the Holder at its request by the SEC stating that no action shall be
recommended by such staff or taken by SEC, as the case may be, if such security
is transferred without registration under the Securities Act in accordance with
the conditions set forth in such letter or ruling and such letter or ruling
specifies that no subsequent restrictions on transfer are required. Whenever the
restrictions imposed hereunder shall terminate, as hereinabove provided, the
Holder or holder of a share of Common Stock then outstanding as to which such
restrictions have terminated shall be entitled to receive from the Company,
without expense to such holder, one or more new certificates for the Warrant or
for such shares of Common Stock not bearing any restrictive legend.

5

--------------------------------------------------------------------------------



8.  Ownership, Transfer and Substitution of Warrant.


8.1   Ownership of Warrant. The Company may treat the person in whose name this
Warrant is registered in the Warrant Register maintained pursuant to Section
8.2(b) hereof as the owner and holder thereof for all purposes, notwithstanding
any notice to the contrary, except that, if and when any Warrant is properly
assigned in blank, the Company may (but shall not be obligated to) treat the
bearer thereof as the owner of such Warrant for all purposes, notwithstanding
any notice to the contrary. Subject to Section 7 hereof, this Warrant, if
properly assigned, may be exercised by a new holder without a new Warrant first
having been issued.


8.2  Office; Transfer and Exchange of Warrant.


(a)  The Company will maintain its principal offices at 695 South Colorado Blvd,
Suite 480, Denver, CO 80246 as the office where notices, presentations and
demands in respect of this Warrant may be made upon it until the Company
notifies the holder of this Warrant of any change of location of the office.


(b)  The Company shall cause to be kept at its office maintained pursuant to
Section 8.2(a) hereof a Warrant Register for the registration and transfer of
this Warrant. The names and addresses of holders of this Warrant, the transfers
thereof and the names and addresses of transferees of this Warrant shall be
registered in such Warrant Register. The Person in whose name any Warrant shall
be so registered shall be deemed and treated as the owner and holder thereof for
all purposes of this Warrant, and the Company shall not be affected by any
notice or knowledge to the contrary.


(c)  Upon the surrender of this Warrant, properly endorsed, for registration of
transfer or for exchange at the office of the Company maintained pursuant to
Section 8.2(a) hereof, the Company at its expense will (subject to compliance
with Section 7 hereof, if applicable) execute and deliver to or upon the order
of the Holder thereof a new Warrant of like tenor, in the name of such holder or
as such holder (upon payment by such holder of any applicable transfer taxes)
may direct, calling in the aggregate on the face thereof for the number of
shares of Common Stock called for on the face of this Warrant so surrendered.


8.3   Replacement of Warrant. Upon receipt of evidence reasonably satisfactory
to the Company of the loss, theft, destruction or mutilation of this Warrant
and, in the case of any such loss, theft or destruction of this Warrant, upon
delivery of indemnity reasonably satisfactory to the Company in form and amount
or, in the case of any mutilation, upon surrender of this Warrant for
cancellation at the office of the Company maintained pursuant to Section 8.2(a)
hereof, the Company at its expense will execute and deliver, in lieu thereof, a
new Warrant of like tenor and dated the date hereof.


8.4   Restrictions on Transfer. In addition to the restrictions on transfer set
forth in Section 8 hereof, neither this Warrant nor any portion of this Warrant
may be transferred without the consent of the Company.

6

--------------------------------------------------------------------------------




9.  No Rights or Liabilities as Stockholder. No Holder shall be entitled to vote
or receive dividends or be deemed the holder of any shares of Common Stock or
any other securities of the Company which may at any time be issuable on the
exercise hereof for any purpose, nor shall anything contained herein be
construed to confer upon the Holder, as such, any of the rights of a stockholder
of the Company or any right to vote for the election of directors or upon any
matter submitted to stockholders at any meeting thereof, or to give or withhold
consent to any corporate action (whether upon any recapitalization, issuance of
stock, reclassification of stock, change of par value, consolidation, merger,
conveyance, or otherwise) or to receive notice of meetings, or to receive
dividends or subscription rights or otherwise until this Warrant shall have been
exercised and the shares of Common Stock purchasable upon the exercise hereof
shall have become deliverable, as provided herein. The Holder will not be
entitled to share in the assets of the Company in the event of a liquidation,
dissolution or the winding up of the Company.


10.  Notices of Record Date, Etc. In case the Company shall take a record of the
holders of its Common Stock (or other stock or securities at the time
deliverable upon the exercise of this Warrant) for the purpose of entitling or
enabling them to receive any stock dividend or other non-cash distribution, or
to receive any right to subscribe for or purchase any shares of stock of any
class or any other securities, or to receive any other right; or of any capital
reorganization of the Company, any reclassification of the capital stock of the
Company, any consolidation or merger of the Company with or into another
corporation (other than a consolidation or merger in which the Company is the
surviving entity), or any transfer of all or substantially all of the assets of
the Company; or of the voluntary or involuntary dissolution, liquidation or
winding-up of the Company, then, and in each such case, the Company will mail or
cause to be mailed to the registered holder of this Warrant a notice specifying,
as the case may be: (i) the date on which a record is to be taken for the
purpose of such dividend, distribution or right, and stating the amount and
character of such dividend, distribution or right, or (ii) the effective date on
which such reorganization, reclassification, consolidation, merger, transfer,
dissolution, liquidation or winding-up is to take place, and the time, if any is
to be fixed, as of which the holders of record of Common Stock (or such other
stock or securities at the time deliverable upon the exercise of this Warrant)
shall be entitled to exchange their shares of Common Stock (or such other stock
or securities) for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, transfer, dissolution,
liquidation or winding-up. Such notice shall be mailed at least ten (10) days
prior to the record date or effective date for the event specified in such
notice unless such prior notice is waived by the registered holder of this
Warrant. Provided, however, that the failure by the Company to provide such
notice shall not invalidate any such action.


11.  Notices. Any notice or other communication in connection with this Warrant
shall be deemed to be given if in writing (or in the form of a facsimile)
addressed as hereinafter provided and actually delivered at said address: (a) if
to any Holder, at the registered address of such holder as set forth in the
Warrant Register kept at the office of the Company maintained pursuant to
Section 8.2(a) hereof, or (b) if to the Company, to the attention of its Chief
Financial Officer at its office maintained pursuant to Section 8.2(a) hereof;
provided, however, that the exercise of any Warrant shall be effective in the
manner provided in Section 3 hereof.

7

--------------------------------------------------------------------------------




12. Payment of Taxes. The Company will pay all documentary stamp taxes
attributable to the issuance of shares of Common Stock underlying this Warrant
upon exercise of this Warrant; provided, however, that the Company shall not be
required to pay any tax which may be payable in respect of any transfer involved
in the registration of any certificate for shares of Common Stock underlying
this Warrant in a name other that of the Holder. The Holder is responsible for
all other tax liability that may arise as a result of holding or transferring
this Warrant or receiving shares of Common Stock underlying this Warrant upon
exercise hereof.


13. Warrant Agent. The Company shall serve as warrant agent under this Warrant.
Upon thirty (30) days notice to the Holder, the Company may appoint a new
warrant agent. Any corporation into which the Company or any new warrant agent
may be merged or any corporation resulting from any consolidation to which the
Company or any new warrant agent shall be a party or any corporation to which
the Company or any new warrant agent transfers substantially all of its
corporate trust or stockholders services business shall be successor warrant
agent under this Warrant without any further act. Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder’s last
address as shown on the Warrant Register.


14.  Miscellaneous. This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of the change, waiver, discharge or termination is
sought. This Warrant shall be construed and enforced in accordance with and
governed by the laws of the State of Nevada. The section headings in this
Warrant are for purposes of convenience only and shall not constitute a part
hereof.

8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Common Stock Purchase Warrant to
be duly executed as of the date first above written.



 
ENHANCE SKIN PRODUCTS
INC.
     
By:
 
   
Name:
   
Title:

 
9

--------------------------------------------------------------------------------



EXHIBIT A


PURCHASE FORM


To: Enhance Skin Products Inc.
Dated:____________

 
The undersigned, pursuant to the provisions set forth in the attached Warrant
(No. ___), hereby elects to purchase (check applicable box):

 
_________ shares of the Common Stock of Enhance Skin Products Inc. covered by
such Warrant.  

 
The undersigned herewith makes payment of the full Warrant Price for such shares
at the price per share provided for in such Warrant. Such payment takes the form
of (check applicable box or boxes):
 
$______ in lawful money of the United States.




 
 
   
Print or Type Name
         
 
   
(Signature must conform in all respects to name of holder as specified on the face of Warrant)
       
 
   
(Street Address)
         
 
   
(City)                      (State)      (Zip Code)

 
10

--------------------------------------------------------------------------------

